Citation Nr: 0517443	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  04-05 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than September 10, 
2003, for the grant of service connection for postoperative 
residuals of a total laryngectomy as a result of laryngeal 
cancer with metastasis to the lung, and for the associated 
grant of special monthly compensation based on loss of 
speech.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel






INTRODUCTION

The veteran had active military service from August 1967 to 
June 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2003 decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in part, granted service connection for 
postoperative residuals of a total laryngectomy as a result 
of laryngeal cancer with metastasis to the lung associated 
with herbicide exposure.  The RO assigned a 100 percent 
rating effective September 10, 2003.  The RO also granted 
special monthly compensation (SMC) based on loss of speech, 
also effective as of September 10, 2003.  The veteran wants 
an earlier effective date.

After considering a May 2005 motion, the Board advanced this 
case on the docket in June 2005 pursuant to 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).

Since, however, the veteran also indicated when filing that 
motion he wants a videoconference hearing, his case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify him when further action is 
required on his part.






REMAND

As indicated, when filing the motion in May 2005 to advance 
his case on the Board's docket (which the Board did due to 
life-threatening illness), the veteran also requested a 
videoconference hearing before a Veterans Law Judge (VLJ) 
of the Board.  Accordingly, this case is REMANDED to the RO 
for the following:

Schedule the veteran for a 
videoconference hearing at the earliest 
opportunity.  Notify him of the date, 
time and location of his hearing.  Put a 
copy of this letter in his claims file.  
If, for whatever reason, he decides not 
to have a hearing or does not appear on 
the date scheduled, also document this in 
his claims file.

Upon completion of the requested development, and according 
to established appellate procedures, return the case to the 
Board for further consideration.  No action is required of 
the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




